Ford, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the items marked “A” and initialed EFW (Import Specialist’s Initials) by Import Specialist E. F. Winsor (Import Spe*599cialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 15% ad val. under Par. 353 of the Tariff Act of 1930, as modified by T.D. 51802, as articles in chief value of metal, suitable for controlling, distributing, modifying, producing, or rectifying electrical energy, consist of earphones, which are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy.
2. That said earphones are in chief value of metal, and have as an essential feature an electrical element.
3. That the rate applicable to articles in chief value of metal, and having as an essential feature an electrical element is in Par. 353, Tariff Act of 1930, as modified by T.D. 52739 to 13%% ad val., and as was modified by T.D. 55615 and T.D. 55816 to 12.5% ad val. as to entries made between July 1,1962 and June 30,1963.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initaled on the invoices by the designated import specialist to be properly dutiable as articles in chief value of metal, having as an essential feature an electrical element, at the rate of 13% per centum ad valorem, or 12.5 per centum ad valorem depending upon date of entry, under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 52739, T.D. 55615, and T.D. 55816.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.